DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment. 
The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly, the title has been changed by Examiner's Amendment.    

The title has been amended as follows:
The new title is “PACKET SAVING OR DISCARDING BASED ON POWER STATUS OF DEVICE.”
    
End of amendment.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

U.S. Patent Application Publication No. 2013/0155933 A1 to Kneckt et al. discloses a probe request addressed to a unicast address and associated probe response may be given a higher priority than a probe request addressed to a multicast, broadcast, or group address and associated probe response (Kneckt et al., [0053]).

In regard to claims 1 and 10, prior art of record fails to teach or render obvious, alone or in combination, during transition from the first power mode to the second power mode, a processor of the network interface stores received packets to the buffer memory and executes control such that, among packets that are received via the network interface, packets that satisfy a discard condition based on a discard pattern are not stored to the buffer memory and packets that do not satisfy a discard condition based on the discard pattern are stored to the buffer memory, and wherein, one or more packets stored during transition from the first power mode to the second power mode are transferred to the main controller.

In regard to claims 2-9, the claims depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1. 

In regard to claims 13 and 20, prior art of record fails to teach or render obvious, alone or in combination, wherein, in a case where the information processing device is operating in the first power mode, a processor of the network interface controls whether or not a received packet is stored based on a priority level of the received packet, and wherein the priority level is set in accordance with a range covered by a destination address of the packet.

In regard to claims 14-19, the claims depend from claim 13, and are therefore allowable for at least the same reasons as claim 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380. The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        05/10/2022